In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00044-CV
                                                ______________________________
 
 
                                    RICHARD M. KING,
JR., Appellant
 
                                                                V.
 
                                   ERIC CLIFFORD, ET AL., Appellees
 
 
                                                                                                  

 
 
                                       On Appeal from the 62nd
Judicial District Court
                                                             Lamar County, Texas
                                                            Trial
Court No. 79517
 
                                                           
                                       
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            Richard
M. King, Jr., an inmate, sued a host of individuals, including Honorable Eric
Clifford, Judge of the 6th Judicial District Court of Lamar County; Marvin Ann
Patterson, Clerk of the Lamar County District Court; the deputy clerks of the
Lamar County District Court; Jane Horta; JoAnn Ondrovik; and Steven Miears. 
            All
defendants filed motions to dismiss, stating that King is listed with the Texas
Supreme Court as a vexatious litigant and must submit any new litigation for
approval by the presiding judge of the 6th Judicial District Court before
filing.
            The
trial court granted the motions to dismiss and dismissed the case.  King appealed that order of dismissal.
            On
June 28, 2011, we returned a brief King had attempted to file, because he had
asked this Court to serve a copy of the brief on all parties for him.  Our letter returning the brief to King read
as follows:
Appellant’s brief was received on June 27,
2011.  Pursuant to Tex. R. App. P. 9.5, a deficiency was
noted under 9.5(a), (b), (c), (d) and (e). 
In your brief you requested this Court serve opposing counsel with a
copy of your brief.  This Court does not
provide that service for you.  You will
need to submit a new brief within ten days of the date of this notice in
compliance with Tex. R. App. P.
9.5.
 
Please submit a new brief on or before July 8, 2011.  If an appropriate brief is not received by
said date, the case will be dismissed for want of prosecution pursuant to Tex. R. App. P. 38.8(a)(1).
 
Instead of receiving a brief with
a certificate of service indicating that King had served all interested
parties, we received the same brief that we had returned to him.
            Therefore,
we dismiss this appeal for want of prosecution.
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          July
25, 2011
Date Decided:             July
26, 2011